Case 4:20-cv-00432-JAS Document 42 Filed 10/20/20 Paget?) Toco

—_———

   

OCT 20 2020

 

DISTRICT COURT
UNITED STATES DISTRICT COURT Cet OF ARIZONA ceva
BY = =

DISTRICT OF ARIZONA

CIVIL WITNESS LIST

Preliminary Injunction [| TRO [| Non-Jury Trial | |} Jury Trial

 

 

 

 

Case Number SAP CRAASE AS Judge Code __ Date 10/19/2020
Pascua Yaqui Tribe vs. F Ann Rodriguez
[| Plaintiff/Petitioner Defendant /Respondent
NAME SWORN APPEARED

 

Christopher J Roads

\o\a0\20} 10 bala0

\olaolao} io galad

Donald T Critchlow \olao\g0 \olgo | Ne
James G Gimple Lola lao \ol'a aD

F Ann Rodriguez

 

Sean P Trende

 

 

 

 

 

 

 

 

 

 

 

 

 

 
